Citation Nr: 1708352	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-35 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, major depressive disorder (MDD), and post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel
INTRODUCTION

The Veteran had active service during the Vietnam era, in the United States Army from June 1965 until July 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2007 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Chicago, Illinois, and Montgomery, Alabama.  Jurisdiction has since been transferred to the Montgomery, Alabama RO, (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The Board notes that the Veteran originally filed a service connection claim for depression with the Chicago, Illinois RO in April 2007, in which he wrote down the wrong social security number on the form.  See April 2007 Compensation and Pension Application.  Next, the September 2007 rating decision denied service connection, and recharacterized the disability as adjustment disorder with depressed mood, claimed as depression.  The Veteran filed a timely Notice of Disagreement (NOD) in October 2007, and an October 2008 rating decision deferred adjudication on the claim until missing VA treatment records were procured.  

Subsequently, in May 2009 the Veteran filed a service connection claim for PTSD with the present AOJ, which noted the correct social security number.  Accordingly, the December 2009 rating decision deferred adjudication on the claim by noting the Veteran had a pending appeal for adjustment disorder, directing the AOJ to file with the appeals team for action.  The January 2010 rating decision denied the Veteran's claim for PTSD on account that the Veteran did not return the PTSD stressor questionnaire, and thus the AOJ could not corroborate any of his claimed stressors.  The February 2010 rating decision indicated that the AOJ still needed to request previously missing records from Jesse Brown and Tuscaloosa VA Medical Centers (VAMC), and the Frankfurt Army Hospital, to corroborate the Veteran's lay testimony of an in-service diagnosis.  Despite not receiving the records, the AOJ issued a July 2010 statement of the case (SOC) in which it denied the Veteran's adjustment disorder claim based on a lack of treatment for the condition during active duty, and a lack of corroborating evidence to the claimed events in service.  

The Veteran filed a VA Form 9 substantive appeal in September 2010, in which he failed to indicate whether he wanted a Board hearing, as well as what issue(s) he wanted to appeal.  In December 2015, the AOJ issued a SOC for the Veteran's PTSD claim, and a supplemental statement or SSOC for adjustment disorder.  The AOJ reiterated the denial of both claims on the nexus to service element, adding in the lack of stressor corroboration for the PTSD claim. 

The Veteran and his representative failed to file a timely substantive appeal in regards to his PTSD claim.  A February 2016 memoranda in the record shows the AOJ reached out to the Veteran's representative regarding submission of a VA Form 9 or Form 646, substantive appeal to no avail.  The appeal for adjustment disorder was certified to the Board in February 2016.  Conversely, as the Veteran failed to file a timely substantive appeal, the issue of PTSD was never certified to the Board.  However, per Percy v. Shinseki, 23 Vet. App. 37 (2009), VA may waive the untimeliness in the filing of a substantive appeal either explicitly or implicitly.  In this instance, the Board will decline to waive the requirement of submitting a substantive appeal for the Veteran's claim of PTSD alone, for the forthcoming reason. 

At the Veteran's October 2016 Travel Board hearing he presented testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The issue was framed as entitlement to service connection for an acquired psychiatric disorder.  Accordingly, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (CAVC) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Accordingly, given that the record reflects possible psychiatric diagnoses other than adjustment disorder, the Board has amended the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, MDD, and PTSD.  As a claim for PTSD is encompassed within his current claim of an acquired psychiatric disorder, the appeal for the denial of service connection for PTSD alone is moot. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless, electronic claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran appeals the denial of service connection for an acquired psychiatric disorder to include adjustment disorder with depressed mood, MDD, and PTSD.  The Veteran alleges his psychiatric disability occurred as a result of bullying, harassment, and an aggressive environment including, adverse effects on employment, attempted sexual assault while in military prison, and physical violence while in the military.  The Veteran also alleged that while in Germany during drill, he witnessed a soldier being crushed by a tank.  See March 2005, March 2009, November 2011, and May 2012 VA Clinical Records; see also March 2011 Veteran's Correspondence. 

The evidentiary record reflects psychiatric diagnoses of adjustment disorder with depressed mood, MDD, and PTSD.  Notably, the Veteran's diagnosis of adjustment disorder with depressed mood (resolving) was provided by a VA clinician in March 2005.  Intermittently throughout the record the Veteran would receive positive and negative screenings for depression, including a July 2010 diagnosis of MDD, recurrent moderate, and eventually a PTSD diagnosis in March of 2009.  The March 2009 clinical record noted the Criteria A trauma for his PTSD as a combination between witnessing a soldier become crushed, and eventually killed while in Germany, and also traumatically being harassed, threatened, and assaulted due to his height.  

In that regard, the Board notes that the Veteran did not respond to the AOJ's June 2009 letter with attached questionnaire regarding the stressors of his PTSD.  The Veteran is reminded that he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193(1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence).

Consequently, a December 2009 memoranda indicated that the Veteran provided insufficient information which is necessary to corroborate stressful events claimed for PTSD, and thus the U.S. Army and Joint Services Records Research Center (JSRRC) and the National Archives and Records Administration (NARA) would be unable to conduct a meaningful search.  While the Veteran served during the Vietnam era, he is a non-combat soldier, meaning that his testimony alone is insufficient to prove in-service stressor, and corroboration is needed.  Additionally, credible supporting evidence of the actual stressor cannot consist of solely after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996); see also Dizoglio v. Brown, Vet. App. 163 (1996).  

Notwithstanding the aforementioned, the record also reflects that the Veteran reported multiple instances of in-service personal assault, harassment, and hazing, including an April 2009 mental health consult in which the physician noted the Veteran was placed in solitary confinement while in military prison for fighting, as a result of others trying to attack him sexually.  The Veteran replies, "It was a sexual thing."  As such, he may be able to succeed on a service connection claim for PTSD based on a theory of personal assault.  This means that hazing, getting into a fight, or harassment are all covered under 38 C.F.R. § 3.304(f)(5) (2016); see also Patton v. West, 12 Vet. App. 272 (1999).  As VA was put on notice of the existence of in-service assault, there is a heightened burden of notification from the AOJ.  See Gallegos v. Peake, 22 Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(3) (2016).  Thus, on remand the AOJ must notify the claimant that he may submit alternative forms of evidence to corroborate his account of an in-service assault, and that behavioral changes may constitute credible supporting evidence of the stressor.  Secondly, the AOJ must provide additional time for the Veteran to submit such evidence after receipt of the personal assault letter.  Id.  

The Veteran reported mental health treatment while in service between 1965 and 1967 in Germany.  The Board observes that mental health treatment records may be separately maintained from service treatment records.  See M21-1, IV.ii.1.D.2.a.  As these records are pertinent to the claim before the Board, the AOJ should seek to obtain mental health treatment records from 1965-1967 from the Frankfurt Army Hospital, in Germany.  The response from the service department that service treatment records have been provided does not address the possibility of separately maintained mental health treatment records.

Lastly, in the April 2009 clinical records, the Veteran put VA on notice as to his sources of income, which he indicated as "Social Security and Retirement."  As such, all medical records and decisions relating to the Social Security Administration should also be associated with the claims file. 

The Board finds that there are multiple diagnoses of record which may be associated with the Veteran's period of service.  Upon receipt of any additional relevant records, the Board finds the Veteran should be afforded a VA examination to clarify his most appropriate diagnosis, and determine whether his current psychiatric disorder(s), if any, are causally related to his period of active service, including claimed stressors.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:
                                                                    
1.  Make a direct request for in-patient mental health treatment while in service, between 1965 and 1967, from Frankfurt Army Hospital in Germany.  If such records are not available, the AOJ must clearly document that fact for the record.

2.  Associate with the claims folder VA records from an unspecified VAMC in Tennessee prior to 2005.  Also associate any outstanding VA treatment records since the issuance of the most recent SOC and SSOC's in December 2015. 

3.  Provide the Veteran with proper notice to develop his PTSD personal assault claim pursuant to 38 C.F.R. § 3.304(f)(5).  Additionally, provide a VA Form 21-0782a, Statement in Support of Claim for PTSD Secondary to Personal Assault.  The AOJ should advise the Veteran of the opportunity to submit alternative evidence regarding his personal assault such as records from law enforcement authorities, personal diaries/ journals, or statements from family members or clergy around the time of the assault.  Similarly, evidence of behavior changes may also be submitted, for example visits to a medical or counseling clinic, request for a transfer to another military duty assignment, deterioration in work performance, and episodes of depression, panic attacks or anxiety without an identifiable cause.  

4.  Contact the Social Security Administration for the purpose of obtaining a copy of all decisions and medical records relied upon in conjunction with the Veteran's claim for Social Security Administration disability benefits. 

5.  Upon completion of the above, schedule the Veteran for a VA examination to address the nature and etiology of his acquired psychiatric disorder(s) to include adjustment disorder with depressed mood, MDD, and PTSD.  Access to the VBMS and Virtual VA claims files must be made available to the examiner in conjunction with the examination.

The examiner must identify the Veteran's diagnosis(es) present since his service under DSM-IV criteria (even if currently asymptomatic) including consideration of adjustment disorder, MDD, and PTSD.  If the Veteran has not manifested any of these disorders since service, the examiner is request to explain the basis for such determination (e.g., misdiagnosis or more properly diagnosed as another disorder).

For each acquired psychiatric disorder diagnosed, the examiner must state whether it is at least as likely as not (50 percent or greater) that the Veteran's such psychiatric disorder had its onset in service or is otherwise attributable to service or any incident in service, OR caused or aggravated by service-connected bilateral foot disabilities. 

If PTSD is found, the examiner must identify the stressor(s) supporting the diagnosis.  If a noncombat-related stressor is identified, the examiner is requested to obtain to the extent possible greater details regarding the location and approximate date of the event.  If personal assault/harassment is a stressor, provide an opinion as to whether there is evidence of behavioral changes in the record to indicate that incidents of personal assault occurred as alleged by the Veteran.  If the examiner concludes that such evidence is of record that indicates incidents of personal assault, an opinion as to whether a diagnosis of PTSD is causally related to the incident must be provided. 

In providing these opinions, the examiner's attention is directed towards the following:
* the Veteran's in-service punishment for assault;
* the May 1967 separation examination indicating a normal psychiatric status and the Veteran's denial of frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry and nervous trouble of any sort;
* a March 2005 VA psychiatric evaluation diagnosing adjustment disorder with depressed mood; and
* an April 2009 VA psychosocial assessment of mental health diagnosing noncombat-related PTSD with an April 2009 MAPS screening consultation reflecting the Veteran's reported stressors including attempted sexual assault in the German military prison, and bullying, hazing, and/or harassment that occurred at induction, and while stationed in Germany, see April 2009 VA Clinical Records including Mental Health Consult; September 2010 VA Form 21-4138; March 2011 Veteran's Statement and October 2016 hearing transcript.

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record in formulating the requested medical opinion.  

6.  If any and only if a military related non-combat related stressor is identified as productive of PTSD, take the necessary steps to review the details provided by the Veteran and determine whether sufficient information has been provided to verify the event.  The AOJ is reminded that, although the AOJ and JSRRC have specifically defined development procedures for corroborating stressors, the Court has held that VA's duty to assist is not bound by the JSRRC's requirement to provide the occurrence of an event within a 60-day period, and that strict adherence to the VA Adjudication Procedures Manual could not override VA's statutory duty to assist when a corroboration research could not be deemed "futile."  Gagne v. McDonald, 27 Vet. App. 397 (2015)

7.  Upon completion of the aforementioned requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




